The opinion of the Court was delivered by
Lewis, C. J.
The order complained of was made' before the *184passage of the Act of 14th April, 1853, giving jurisdiction to a single judge of the Court of Quarter Sessions of Philadelphia., in cases of this kind. It seems to have been decided in the Commonwealth v. Nathans, 2 Barr 138, that, under the law as it then stood, a single judge had no authority to take cognisance of cases arising under the poor laws. The order of the 9th August, 1851, is therefore void.
Proceedings in the Court of Quarter Sessions should be conducted in such a manner as to afford to the parties an opportunity to know how far their rights are affected by them. If a sentence or judgment be given, or an order made in a cause, it should be pronounced in open Court. The clerk cannot, in a controverted matter, enter a judgment, sentence, or order, in the absence of the judge who directs it, although written directions may have been transmitted for the purpose. All Courts are to be open, and all parties duly served with process are bound to know everything that is openly 'transacted at the regular and adjourned sittings of these tribunals. The limitations upon the right of appeal and writ of error begin to run from the time the decision is made. But this would be unjust, if a decision might he privily entered by the clerk in pursuance of a written order from a judge not present. The order complained of was therefore erroneous, for- the reason that it was not made in open Court.
The order of the 9th August, 1851, discharging the rule of the. 14th May, 1851, is'vacated; and the record remitted for further proceedings according to law.